Citation Nr: 0714282	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-35 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an earlier effective date prior to May 1, 2001 
for an award of a total rating for individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in May 2006.  This matter was 
originally on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Indianapolis, Indiana.


FINDINGS OF FACT

1.  In a March 1987 Board decision, entitlement to a total 
service-connected disability rating based on individual 
unemployability was denied.

2.  The veteran filed an informal claim for individual 
unemployability on May 1, 2001; he filed his application for 
increased compensation based on unemployability on June 21, 
2001.  

3.  No claim for TDIU, formal or informal, was filed after 
the March 1987 Board decision and prior to May 1, 2001.

4.  There is no evidence of unemployability, related to 
service connected disability, during the period from May 2000 
to May 2001.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 1, 2001 
for the grant of TDIU have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.155, 3.340, 
3.400, 4.16 (2006).


 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's May 2006 Remand, the RO readjudicated 
the veteran's claim under provision of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) as discussed in more detail below and issued a 
supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's May 2006 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

A letter dated in July 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was informed of how VA determines 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The July 2006 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in November 2006.    

The Board notes that the nature of this case depends upon 
consideration of evidence already contained in the claims 
file.  There is no dispute as to the date of receipt of the 
relevant documents in the file.  Accordingly, there is no 
reasonable possibility that any additional notice would aid 
the veteran in substantiating his claim.  The veteran's 
argument is not that additional records exist but rather that 
his disabilities have remained the same since July 1967.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Entitlement to an earlier effective date prior to May 
1, 2001 for an award of a TDIU

Applicable criteria provide that the effective date is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if application is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); see Hurd v. West, 13 Vet. App. 449 (2000) (a 
TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim).

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

Historically, the Board notes that on March 1, 2001, the RO 
received a letter from the veteran stating that he would like 
to appeal his unemployability application and possibly to the 
Board.  By rating decision dated in January 2002, the RO 
granted TDIU effective May 1, 2001.  

In view of the foregoing, to award TDIU benefits earlier than 
established by the RO, it is necessary to determine when a 
claim for that benefit may have been received and when it may 
have been factually ascertainable there was an increase in 
disability to warrant TDIU benefits.  "Claim" is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

At the outset, it is noteworthy that the March 1987 Board 
decision was not appealed, and is final based on the evidence 
of record at the time of that decision.  In the absence of 
clear and unmistakable error, it is a bar to an effective 
date of service connection prior to the date of that 
decision.  38 U.S.C.A. § 7104.

Initially, the Board will determine the earliest date on 
which a TDIU claim, either formal or informal, was filed 
after the Board's March 1987 decision.  

Case law provides that where a veteran submits evidence of a 
medical disability and makes a claim for the highest possible 
rating, and additionally submits evidence of unemployability, 
the VA must consider entitlement to TDIU benefits.  See 
Roberson v. Principi, 251 F.3d. 1378 (Fed. Cir. 2001).  It is 
presumed that the veteran was seeking the maximum benefit 
allowed by law or regulations.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The Board notes that currently, and at the time of the March 
1987 decision, the veteran is, and was, service-connected for 
chronic brain syndrome associated with intracranial 
infection, the residuals of encephalitis, evaluated as 50 
percent disabling; residuals of hemiparesis of the left hand, 
evaluated as 20 percent disabling, and residuals of 
hemiparesis of the left leg, rated 10 percent disabling.  The 
combined schedular evaluation is, and was at the time of the 
March 1987 decision, 60 percent.  

However, between March 1987 and May 1, 2001, the veteran did 
not request an increase in any of his service-connected 
disabilities.  In a December 1990 letter the veteran stated 
that he would like to know if his previously submitted 
application for unemployability had any effect on his Agent 
Orange claim.  He was informed by letter dated in January 
1991 that his claim for unemployability was denied by the 
Board on March 6, 1987 and that there was no evidence of 
record to indicate that he had reopened that claim.  The 
remaining correspondence received by the veteran between 
March 6, 1987 and May 1, 2001 all pertain to his claim of 
entitlement to service connection for residuals of exposure 
to Agent Orange as well as questions about waiving his 
retirement pay.  

Therefore, the Board finds that the veteran did not make a 
claim for the highest possible rating for one of his service 
connected disabilities and submit evidence of unemployability 
due entirely to his service-connected disabilities after 
March 6, 1987 and prior to May 1 2001.  

Thus, the Board finds that the first claim for TDIU received 
after the Board's March 1987 decision was received on May 1, 
2001.  

As previously indicated, the effective date for TDIU benefits 
is either the date the claim was received or the earliest 
date as of which it is factually ascertainable that an 
increase in disability has occurred if the application is 
received within one year from such date.  38 C.F.R. § 
3.400(o)(2).  Thus, the regulations allows for an earlier 
effective date only up to one year prior to receipt of a 
claim.  Whether an effective date prior to the date of the 
May 1, 2001 claim turns on whether the evidence shows an 
increase in the veteran's service-connected disabilities 
during the year prior to his claim.  Therefore, the focus of 
the Board's ongoing review is whether it is factually 
ascertainable that the veteran experienced an increase in his 
service-connected disabilities during the year prior to May 
1, 2001.  See Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992); see also Harper v. Brown, 10 Vet. App. 125, 126 
(1997) (38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) 
are applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)).  In determining whether or not an 
increase was factually ascertainable during the year prior to 
February 24, 2004, the Board will review the entirety of the 
evidence of record.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); Swanson v. West, 12 Vet. App. 442 (1999).  Therefore, 
in order to be assigned an effective date prior to May 1, 
2001, for TDIU, it must be factually ascertainable that at 
least one of the veteran's service-connected disabilities 
underwent an increase between May 1, 2000 and May 1, 2001.   
  
The Board notes that there was absolutely no medical evidence 
received by VA between May 1, 2000 and May 1, 2001, and there 
is no medical evidence of record indicating any increase in 
the severity of the veteran's service connected disabilities 
during this time.  

The Board, therefore, finds that evidence does not show that 
any of the veteran's service-connected disabilities increased 
in severity between May 1, 2000 and May 1, 2001.  
Accordingly, a preponderance of the evidence is against an 
effective date prior to May 1, 2001, for TDIU.




ORDER

Entitlement to an effective date earlier than May 1, 2001 for 
an award of a TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


